ACCEPTED
                                                                                              14-15-00209-CR
                                                                              FOURTEENTH COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                        6/22/2015 12:45:57 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK

                  IN THE COURT OF APPEALS FOR THE
                   FOURTEENTH DISTRICT OF TEXAS
                          NO. 14-15-00209-CR                              FILED IN
                                                                   14th COURT OF APPEALS
                                                                      HOUSTON, TEXAS
ERICK EDUARDO HERNANDEZ                                            6/22/2015 12:45:57 PM
Appellant,                                                         CHRISTOPHER A. PRINE
                                                      On Appeal               184th
                                                                  From theClerk
                                                      District Court of
                                                      Harris County, Texas
V.                                                    Trial Cause No. 1392161

THE STATE OF TEXAS
Appellee

     SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

      ANGELA CAMERON, attorney of record for Appellant in the above cause,

would respectfully request the Court to grant her motion to extend time for file brief.

In support of said motion, counsel would show unto the Court the following:

                                           I.

      This appeal lies from Appellant's conviction in The State of Texas v. Erick

Hernandez Cause Number 1392161 in the 184th District Court of Harris County.

Hernandez was found guilty of murder and sentenced to life imprisonment in the

Texas Department of Corrections. Notice of Appeal was timely filed. The brief is

due on June 22, 2015. One prior extension has been granted.

                                          II.

      Counsel will not be able to file the brief for the following reasons:
         1. Counsel was out of the office the week of May 25th through June
            1, 2015 due to Memorial Day, Flooding in Downtown and
            attending the Conference on Criminal Appeals CLE in Austin.

         2. Counsel has been helping in the trial preparation in State of Texas v.
            Gaylin Lavan, Cause Number 1440861 in the 183rd District Court of
            Harris County. The case was set for trial on June 8, 2015.

         3. Counsel has been helping in the trial preparation in State of Texas v. Rusty
            Terry, Cause Number 1451197 in the 183rd District Court of Harris
            County. The case was set for trial on June 8, 2015.

         4. Counsel has been helping in the trial preparation in State of Texas v. Tonia
            Haskett, Cause Number 1439465 in the 180th District Court of Harris
            County. The case was set for trial on June 15, 2015.

         5. Counsel has been helping in the trial preparation in State of Texas v. Derek
            Boone, Cause Number 1416801 in the 228th District Court of Harris
            County. The case was set for trial on June 22, 2015.

         6. Counsel was preparing for oral argument in State of Texas v. Issac Smith,
            Cause Number 14-14-00139-CR which was held on June 17, 2015.

         7. Counsel has been investigating a possible Motion for New Trial in State
            of Texas v. Willie Clarke, Cause Numbers 1453864, 1457279 and 1465671
            in the 178th District Court of Harris County. The deadline for filing a
            Motion for New Trial is June 27, 2014.


                                             VI.

      An extension of time is necessary so that the brief can be timely filed. This

motion is not made for the purpose of delay.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Honorable Court will grant this requested extension of time to file the Appellant's
Brief in the above cause and extend the time for filing the brief for at least thirty (30)

days.

                                         Respectfully submitted,

                                         Alexander Bunin
                                         Chief Public Defender

                                         /s/ Angela Cameron
                                         Angela Cameron
                                         State Bar No. 00788672
                                         Harris County Public Defender’s Office
                                         1201 Franklin 13th Floor
                                         Houston, Texas 77002
                                         Tel: 713-368-0016
                                         angela.cameron@pdo.hctx.net



                           CERTIFICATE OF SERVICE

I certify that on the 22nd day of June 2015 a copy of the foregoing instrument has
been electronically served upon the State of Texas.

                                                /s/ Angela Cameron
                                                ANGELA CAMERON